DETAILED ACTION

Allowable Subject Matter
Claim 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art U.S Pub. No. 2005/0002537 A1 to Azima7 et al. discloses a resonant panel-form member positioned adjacent to the display screen and at least a portion of which is transparent and through which the display screen is visible, and vibration exciting means to cause the panel-form member to resonate to act as an acoustic radiator (Abstract). Also, JP 2009100223 A to GOTO et al. discloses provide an organic EL panel speaker that achieves a reliable attachment of an oscillating actuator to an organic EL panel, and that improves characteristics of sound oscillation: An organic electro-luminescent panel speaker 1 has an organic electro-luminescent panel 3 and an oscillating actuator 41, wherein the oscillating actuator is attached to a substrate 8 composing part of the organic electro-luminescent panel (Abstract). JP 05227590 A  to TAKENAKA  et al. discloses the glass board of 0.2-20um thickness is used as the diaphragm 1, which is fixed to a wooden enclosure 10 at the four places of above/below and right/left with bolts and nuts 11 by way of vibration absorbing materials 9. There is space surrounded by a sound absorbing material 8 between the diaphragm 1 and the enclosure 10. The end part of the sound absorbing material 8 is in contact with the diaphragm 1 so as to limit the vibration of the peripheral part of the diaphragm 1 to prevent resonance in a low sound band. An acoustic signal provided from an amplifier is transmitted from a terminal 7 to a voice coil 2 by way of a lead wire. A 
As to claim 1, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested display device comprising a liquid layer formed by sealing up a liquid between the first plate-shaped object and the display module, and a vibrator provided to the first plate-shaped object and/or the display module, wherein the display device has a loss coefficient at 25°C of 1x10^-2 or higher, a thickness ratio between the first plate-shaped object and the display module is from 1:10 to 10:1.
Claims 2-8 is allowed as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653